Case 2:18-cv-10719-SVW-JC Document 1 Filed 12/28/18 Page 1 of 7 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 
                                UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

       Brian Whitaker,                          Case No.
               Plaintiff,
                                                   Complaint For Damages And
         v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
       California Capital EC, LLC, a            Act; Unruh Civil Rights Act
          California Limited Liability
       Company;
          Ghirardelli Chocolate Company,
       a California Corporation; and Does
          1-10,

                  Defendants.


              Plaintiff Brian Whitaker complains of California Capital EC, LLC, a

      California Limited Liability Company; Ghirardelli Chocolate Company, a

      California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:


           PARTIES:
       1. Plaintiff is a California resident with physical disabilities. He is
   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
   injury and uses a wheelchair for mobility.


                                             
                                              
      Complaint
      
Case 2:18-cv-10719-SVW-JC Document 1 Filed 12/28/18 Page 2 of 7 Page ID #:2
      

        2. Defendant California Capital EC, LLC owned the real property located
    at or about 6834 Hollywood Blvd., Los Angeles, California, in September
    2018.
        3. Defendant California Capital EC, LLC owns the real property located at
    or about 6834 Hollywood Blvd., Los Angeles, California, currently.
        4. Defendant Ghirardelli Chocolate Company owned the Ghirardelli store
    located at or about 6834 Hollywood Blvd., Los Angeles, California, in
    September 2018.
        5. Defendant Ghirardelli Chocolate Company owns the Ghirardelli store
   (“Store”) located at or about 6834 Hollywood Blvd., Los Angeles, California,
   currently.
       6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of


                                              
                                               
      Complaint
      
Case 2:18-cv-10719-SVW-JC Document 1 Filed 12/28/18 Page 3 of 7 Page ID #:3
      

    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Store in September 2018 to shop.
        11.The Store is a facility open to the public, a place of public
   accommodation, and a business establishment.
       12.Weighing scales are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Store.
       13.Unfortunately, the defendants place the scale to weigh candy in the
   middle of a candy display area. The candy, which wraps around the scale in a
   circular fashion, also serves as an obstruction that is greater than 34 inches in
   height. The scale, meanwhile, is elevated and is located some 51 inches above
   the finish floor. This was not accessible for plaintiff on the day of his visit.
       14.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       15.Plaintiff personally encountered these barriers.
       16.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       17.Plaintiff plans to return and patronize the Store but is deterred from
   visiting until the defendants remove the barriers.
       18.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.


                                                
                                                 
      Complaint
      
Case 2:18-cv-10719-SVW-JC Document 1 Filed 12/28/18 Page 4 of 7 Page ID #:4
      

        19.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        20.Plaintiff will return to the Store to avail himself of its goods or services
    and to determine compliance with the disability access laws. He is currently
    deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       21.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the Complaint to provide proper notice regarding the scope of this
   lawsuit once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       22.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       23.Under the ADA, it is an act of discrimination to fail to ensure that the


                                                
                                                 
      Complaint
      
Case 2:18-cv-10719-SVW-JC Document 1 Filed 12/28/18 Page 5 of 7 Page ID #:5
      

    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,    services,    facilities,   privileges,    advantages,   or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).
       24.Where a clear floor or ground space allows a parallel approach to an
   element and the side reach is unobstructed, the high side reach shall be 48
   inches maximum and the low side reach shall be 15 inches minimum above
   the finish floor or ground. 2010 Standards § 308.3.1.
       25.Where a clear floor or ground space allows a parallel approach to an
   element and the side reach is obstructed, the height of the obstruction shall be


                                              
                                               
      Complaint
      
Case 2:18-cv-10719-SVW-JC Document 1 Filed 12/28/18 Page 6 of 7 Page ID #:6
      

    34 inches maximum and the depth of the obstruction shall be 24 inches
    maximum. 2010 Standards § 308.3.2.
        26.The high side reach shall be 48 inches maximum for a reach depth of 10
    inches maximum. Where the reach depth exceeds 10 inches, the high side
    reach shall be 46 inches maximum for a reach depth of 24 inches maximum.
    2010 Standards § 308.3.2.
        27.Here, the height of the obstruction exceeds 34 inches. Additionally, the
    high side reach is greater than any height allowed by law.
        28.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       29.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       30.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       31.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       32.The Unruh Act provides that a violation of the ADA is a violation of the


                                               
                                                
      Complaint
      
Case 2:18-cv-10719-SVW-JC Document 1 Filed 12/28/18 Page 7 of 7 Page ID #:7
      

    Unruh Act. Cal. Civ. Code, § 51(f).
        33.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        34.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

      Dated: December 27, 2018             CENTER FOR DISABILITY ACCESS



                                           By:
                                        _______________________________
                                              Chris Carson, Esq.
                                                 Attorney for plaintiff



                                                 
                                                  
      Complaint
      
